                       Case 6:19-cv-00295-ADA Document 1 Filed 05/09/19 Page 1 of 6

PRiSONER'S CIVIL RIGHTS      COMPLAINT (Rev. 05/2015)
                                                                                                    FILED
                                                                                                         MAY 092019
                                 IN THE UNITED STATES DISTRICT COURT                                     U.S.
                                                                                                 CLERI
                                FOR THE 6' J    /7   DISTRICT OF TEXAS
                                                     )   '




                                                      DIVISION
                                                                                                                DEPUtY CLERK

          'ti                  r,cc                 0
Plaintiff's Name and         Number
                                                                                          y
                                                                                                    /i               ;
Place of Confinement
                                                                            CASENO.1            9CA295
                                                                                       (Clerk will assign the number)
V



Defendant's Name and Address


Defendant's Name and Address


Defendant's Name and Address
(DO NOT USE "ET AL.")
                                        INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

       To start an action you must file an original and one copy      of your complaint with the court. You should keep
 a copy of the complaint for your own records.

 2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must
                                                                                                 sign and declare
 under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
 SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON
                                                                                                        IT.


 3. You must file a separate complaint for each claim you have unless the various claims are all related
                                                                                                          to the same
 incideitt or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
 plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

    4. When these forms are completed, mail the original and one copy to the clerk of the United
                                                                                                   States district court
    for the appropriate district of Texas in the division where one or more named defendants are located, or where the
    incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of
                                                                                                                     Criminal
    Justice, Correctional Institutions Division (TDCJ-CID) ,the list labeled as "VENUE          LIST"   is posted in your unit
                                                                                                                      address
    law library. It is a list ofthe Texas prison units indicating the appropriate district court, the division and an
    list of the divisional clerks.


                                                                                                            Rev 05/15
                       Case 6:19-cv-00295-ADA Document 1 Filed 05/09/19 Page 2 of 6

FILING FEE AND IN FORMA PA UPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
informapauperis. In this event you must complete the application to proceed informapauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Actof 1995 (PLRA) provides "... if a prisoner brings a civil action or files an
appeal informapauperis, the prisoner shall be required to pay the full amount of a filing fee." See 28 U.s.c.
§  1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding informapauperis.)

4. If you intend to seek informapauperis status, do not send your complaint without an application to proceed
informa pauperis and the certificate of inmate trust account. complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked "NOTICE TO THE COURT OF CHANGE OF ADDRESS" and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I.   PREVIOUS LAWSUITS:
        A. Have you filed any other lawsuit in state or federal court relating to your imprisonment?        YES       NO
        B.   If your answer to "A" is "yes", describe each lawsuit in the space below. (If there is more than one
             lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

             1.    Approximate date of filing lawsuit:
             2. Parties to previous lawsuit:
                   Plaintiff(s)
                   Defendant(s)
             3. Court: (If federal, name the district;   if state, name the county.)
             4. Cause number:
             5.    Name ofjudge to whom case was assigned:
             6. Disposition: (Was the case dismissed, appealed, still pending?)
             7. Approximate date     of disposition:

                                                                                                         Rev. 05/15
                                                             2
                   Case 6:19-cv-00295-ADA Document 1 Filed 05/09/19 Page 3 of 6

II.    PLACE OF PRESENT CONFINEMENT:                      fleh    (jpii     /        7o   '   /1 Teji
III.   EXHAUSTION OF GRIEVANCE PROCEDURES:
       Have you exhausted all steps of the institutional grievance procedure?                     YES        .NO
       Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV.    PARTIES TO THIS SUIT:
       A. Name and address of plaintiff:           \,/   OM       WJJ'()'ki




       B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

           Defendant #1:     bt/(   J1   C)i1      IDif1r(_J.


           Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
                                                                                          (IJlOMe

           Defendant #2: TA   (   tve.   iI,'i-     D. i,//,k     i'f   U'ñ( '


           Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.
                                                                                                                  t
             7'   frI fli                         "i1/ 6
                       h'u
           Defendant #3:                 vekpj.4r     1uMD,JI'P/c/               I




           Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.
            Y'u  iio/( fi'k/vic.            gd  di                     L-Jei'- you cIiitipP'/)

           DefendanT4:


           Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.



           Defendant #5:


           Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.




                                                                                                    Rev.   0515
                                                              3
                      Case 6:19-cv-00295-ADA Document 1 Filed 05/09/19 Page 4 of 6
V.      STATEMENT OF CLAIM:

        State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
        when did it happen, and who was involved. Describe how each defendant is involved. You need not give
        any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
        and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
        complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
        STRIKE YOUR COMPLAINT.




VT.     RELIEF:
        State briefly exactly what you want the court to do for you.      Make no legal arguments. Cite no cases or
        statutes.




VII.    GENERAL BACKGROUND INFORMATION:
        A. State, in complete form, all names you have ever used or been known by including any and all aliases.



        B. List all TDCJ-CID identificaiton numbersyouhave ever been assigned and all          other state or federal
           prison or FBI numbers ever assigned to you.



VIII.   SANCTIONS:
        A. Have you been sanctioned by any court as a result of any lawsuit you have filed? ____YES ____NO
        B.   If your answer is "yes," give the following information for every lawsuit in which sanctions were
             imposed. (If more than one, use another piece of paper and answer the same questions.)
             1.   Court that imposed sanctions (if federal, give the district and division):
             2.   Case number:
             3. Approximate date sanctions were imposed:
             4. Have the sanctions been lifted or otherwise satisfied?                                 YES         NO

                                                                                                      Rev. 05fl5

                                                            ri
                        Case 6:19-cv-00295-ADA Document 1 Filed 05/09/19 Page 5 of 6
       C. Has any court ever warned or notified you that sanctions could be imposed?                             YES     NO
       D. If your answer is "yes," give the following information for every lawsuit in which a warning was issued.
           (If more than one, use another piece of paper and answer the same questions.)
              1.   Court that issued warning (if federal, give the district and division):
              2. Case number:
              3. Approximate date warning was issued:



Executed on:
                    DATE

                                                                                      (Signature of Plaintiff)


PLAINTIFF'S DECLARATIONS

       1. I    declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
             and correct.
       2.    I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
             current mailing address and failure to do so may result in the dismissal of this lawsuit.
       3.    I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
       4.   I understand I am prohibited from brining an informapauperis lawsuit if I have brought three or more
             civil actions or appeals (from a judgment in a civil action) in a court of the United States while
             incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
             frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
             imminent danger of serious physical injury.
       5.   I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
             filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
             inmate trust account by my custodian until the filing fee is paid.


Signed this        3'                     day of     il/I   If              ,   20 /9
                          (Day)                         (mofith)                  (year)


                                                                                              A        f/         /      r'51
                                                                                Cz4      &t       f'         "VY'1)
                                                                                      (Sign1ture of Plaintiff)


WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.




                                                                                                            Rev. 05/15
Case 6:19-cv-00295-ADA Document 1 Filed 05/09/19 Page 6 of 6




                                                                ;L          ft/CL
                                                                                                                                                   }cLt..
                                                                     /3k,   f                                                             Th
                                                                                   tt'ci4-?                                       4_:          :
                                                                                                                                                            -
              13/                                                     ii-r33-P                     '0/   ctp   )-
                                                                                                                    C&'L4k1'   A's)üi   Pi's/-ki
                                                                     cffe.                    of
                                                                                CP/Pi-zp.
                                                                                              c..j-      P,$)p,1,L       c/,kç     '/I,-
                                                               7t/$ 7ç
                                                                                                   pt     Ppifl/"
                                                                                                      Tc/'f
                                                                                                               76,7/
